 In the Matter of THE KELLY-SPRINGFIELD TIRE COMPANYandUNITEDRUBBER WoRBERs OF AMERICA, LOCAL No. 26, C. I. O.Case No. 5-R-1445.-Decided May 8, 1944Messrs.Matthew J. MullaneyandR. M. Hudak,of Cumberland,Md., for the Company..Messrs. John Marchia'do,of Akron, Ohio, andRoy Davyof Cum-berland, Md., for the Union.Mr. William Whitsett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers of America,Local #26, C. I: 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Kelly-Springfield Tire Company, Cumberland, Mary-land, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeL.Weasler, Trial Examiner. Said hearing was held at Cumberland,Maryland, on April 6, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing,on the issues.The Trial Examiner's rulings made atthe hearing are free from, prejudicial error and are hereby affirmed.All parties were,afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a Maryland corporation, is engaged at its plant inCumberland, Maryland, in the manufacture, sale, and distributionof tires and tubes, and in the machining of shells under contracts withthe United States.The Company. also owns and maintains at Cum-56 N. L R. B., No. 71.355 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDberland,, Maryland, a retail store, or outlet for its products, where itis engaged in the sale of tires, tubes, automobile accessories, gasolineand motor oil, in the servicing of motor vehicles, and in the recappingand retreading of tires.During 1943 the Company purchased rawmaterials for its plant valued in excess of $10,000, a substantial amountof which originated outside the State.During the same period, itsfinished products were valuedin excessof $10,000, approximately60 percent of which was sold and shipped to points outside the State.For the 6-month period ending June 30, 1943, ,the Company pur-chased for its retail store raw materials valued at $27,994, of whichapproximately $628 represented the value of materials purchasedoutside the State.During the said period raw materials consistingof gum and cement, valued at approximately $7,233, were sent fromthe manufacturing plant to the retail store for use in the recap andrepair department involved in this proceeding.The sales of the retailstore during this period amounted to approximately $57,000, ofwhich approximately $3,000 representedsales madeoutside the State.We find that the Company, both at its plant and' at its retail store,is engaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATION INVOLVEDIUnited Rubber Workers of America, Local #26, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the'exclusive bargaining representative of employees in the repair andrecap department of the retail store until the Union has been certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of-the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe employees whom the Union seeks,to represent work in the recapand repair division of the retail store known as Department 196-B.,1 The Field Examiner reported that the Union submittedfour cards which bore apparentlygenuine original signatures;that two cards were dated April 1941and two December 1942;and that therewere eightemployeesin the appropriate unit. THE KELLY-SPRINGFIELD TIRE COMPANY357The Union currently represents the production and maintenance em-ployees at the manufacturing plant. ' The Union contends that theemployees of Department 196-B should either constitute a separateunit or should be included in the unit of production and maintenanceemployees , at the manufacturing plant.The Company is contendingfor a separate unit.The record shows that the employees of Depart-ment 196-B repair and recap tires under the direction of two super-visors.2They work in a separate room in the retail store ; they are allengaged in duties relating to'the repair and recapping of tires; andthey are all paid on an hourly basis.The two supervisors of the de-partment report to the manager of the retail store who, in turn, isresponsible to the sales manager at the plant.The work in this de-partment is not related to the operations at the plant or to the workof the other employees at the; store.The supervisory and hiring per-sonnel of the factory and the store is separate and distinct.For thesereasons, we shall not include them in the production and maintenanceunit at the plant.We find that all repair and recap employees of Department 196-B,but excluding all supervisory employees with authority to hire, pro-'mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.9V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question- concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tiori herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the,National Labor RelationsAct, and pursuant to Article III, Section 9, of 'National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Kelly-Spring-fieldTire Company,Cumberland,Maryland,an,election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this'Direction,under the direction and su-2 The parties agree that these two supervisors should be excluded from the bargaining unit. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National' Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and ,Regulations,among the employees in the unit found appropriate, in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did,not work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselve's in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by United Rubber Workers of America, Local #26,C. 1. 0., for the purposes of collective bargaining.